Name: Commission Regulation (EEC) No 529/88 of 26 February 1988 fixing for the 1987/88 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2. 88 Official Journal of the European Communities No L 53/65 COMMISSION REGULATION (EEC) No 529/88 of 26 February 1988 fixing for the 1987/88 wine year the percentages of table wine production to be delivered for compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3992/87 (2), and in particular Article 39 (9), (10) and (11 ) thereof, Whereas Commission Regulation (EEC) No 441 /88 (3) lays down detailed rules for the application of compulsory distillation as provided for in Article 39 of Regulation /EEC) No 822/87 ; Whereas the structure and size of vineyards in the various regions lead not only to different production costs but also to different incomes for producers ; whereas account must therefore be taken of that situation ; whereas, more ­ over, increases in yield per hectare affect in different ways the quality of the wine produced in the regions which are subject to compulsory distillation ; whereas, in region 3, any exceeding of the average yield, in general impairs the quality of the product ; whereas, in those circumstances and in order to channel wine-growing towards higher quality production, the major quantity covered by the obligation to distill should relate to production obtained with a yield exceeding the average for region . 3 and production obtained with a yield lower than that average should be exempted from the obligation ; whereas weather conditions in region 4 on the other hand are such that the yield per hectare does not have such a direct effect on the quality of production ; whereas in that region a low yield may even result in a quantity of wine that is not suitable for direct consumption ; whereas it is therefore possible in that region to make provision for a scale which is graduated but applies to the entire produc ­ tion ; whereas yields in region 6 are on average below those of other regions ; whereas the yield has relatively little impact on the product's quality in that region ; whereas provision may be made in that region for a scale which would exclude only what is produced on the basis of the lowest yields, in other words yields which would tend to result in an obligation to deliver for distillation only very small quantities which would qualify for exemption under Regulation (EEC) No 441 /88 ; Whereas, as the total quantity subject to compulsory distillation in the wine year in progress includes stocks of a structural nature in addition to the surpluses from this wine year, provision should be made for scales in line with the requirements of this situation to be drawn up ; Whereas hereas the measures provided for in this Regula ­ tion are in accordance with the opinion of the Manage ­ ment Committee for Wine, Whereas Commission Regulation (EEC) No 4022/87 (4) opens for the 1987/88 wine year compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 and fixes the total quantity to be distilled in the Community and the quantities to be distilled in the various regions ; Whereas production in the various regions should be allo ­ cated among the various yield classes ; Whereas Article 39 (4) of Regulation (EEC) No 822/87 provides that, in the case of producers who are required to distill, the quantity to be distilled must equal a percentage to be fixed of their table wine production, such percen ­ tage being obtained from a graduated scale based on yield per hectare ; whereas the percentages of the production of each such producer which must be delivered for distilla ­ tion should therefore be fixed ; whereas, while being based on objective criteria, those percentages must be adapted to the situation of each region ; whereas the scale used must allow a quantity of table wine corresponding to the obligation provided for in Article 1 (3) of Regulation (EEC) No 4022/87 to be deducted from a region s quan ­ tity ; whereas that obligation applies only in the case of producers who are required to submit a production decla ­ ration and who market the products concerned ; whereas the yield classes should accordingly set out only the quan ­ tities covered by the production declarations, on which the scale is based ; HAS ADOPTED THIS REGULATION Article 1 o OJ No L 84, 27. 3. 1987, p. 1 . W OJ No L 377, 31 . 12. 1987, p. 20 . O OJ No L 45, 18 . 2. 1988, p. 15. (*) O I No L 378, 31 . 12. 1987, p. 45. 1 . Pursuant to Article 5 (1 ) of Regulation (EEC) No 441 /88, production from the 1987/88 harvest shall be broken down into the following yield classes : No L 53/66 Official Journal of the European Communities 27. 2. 88 (a) Region 3 : Production obtained with a yield, expressed in hecto ­ litres per hectare :  for production obtained with a yield higher than or equal to 90 hectolitres per hectare, the following coefficients shall apply to the portion of production corresponding to the yield classes set out below, expressed in hectolitres per hectare : up to 90 : 90 or more, but not more than 110 : of more than 110, but not more than 140 : of more than 140, but not more than 200 : exceeding 200 : 17195 993 hectolitres, 1 1 642 299 hectolitres, 5 706 917 hectolitres, 1 125 026 hectolitres, 608 943 hectolitres ; from 0 to 95 : more than 95, but not more than 110 : more than 110, but not more than 140 : exceeding 140 : 0,144 2,35, 2,82, 1,35. (b) In region 4 the following percentages shall apply to the portion of the production corresponding to the yield classes set out below, expressed in hectolitres per hectare : (b) Region 4 : v Production obtained with a yield, expressed in hecto ­ litres per hectare :  not exceeding 45 :  more than 45, but not more than 70 :  riiore than 70, but not more than 90 :  more than 90, but not more than 1 10 :  more than 110, but not more than 140 :  more than 140, but not more than 200 :  exceeding 200 : 0,04, Q,30, 0,45, 0,65, 0,85, 1,00, 1,10.  not exceeding 45 :  of more than 45, but not more than 70 :  of more than 70, but not more than 90 :  of more than 90, but not more than 110 :  of more than 110, but not more than 140 :  of more than 140, but not more than 200 :  exceeding 200 : (c) Region 6 :  Part A : production  Part B : 2 647 000 hectolitres, 6 141 000 hectolitres, 1 1 595 000 hectolitres, 10 959 000 hectolitres, 11 118 000 hectolitres, 9 106 000 hectolitres, 1 377 000 hectolitres ; 143 911 hectolitres (c) In region 6 the following percentages shall apply to the portion of the production corresponding to the yield classes set out below, expressed in hectolitres per hectare : Part A : all yield classes : Part B :  not exceeding 15 :  more than 15, but not more than 20 :  more than 20, but not more than 30 :  more than 30, but not more than 40 :  more than 40, but not more than 55 :  more than 55, but not more than 70 :  more than 70, but not more than 100 :  exceeding 100 : 0,0. 0,0, 0,55, 0,70, 0,80, 0,85, 0,90, 0,95, 1,00. Production obtained with a yield, expressed in hecto ­ litres per hectare :  not exceeding 15 :  of more than 15, but not more than 20 :  of more than 20, but not more than 30 :  of more than 30, but not more than 40 :  of more than 40, but not more than 55 :  of more than 55, but not more than 70 :  of more than 70, but not more than 100 :  exceeding 100 : 409 003 hectolitres, 1 339 634 hectolitres, 5 199 723 hectolitres, 1 1 580 684 hectolitres, 6 936 299 hectolitres, 1 744 520 hectolitres, 80 819 hectolitres, 334 hectolitres ; Article 2 The quantity that each producer shall be required to deliver for distillation shall be determined by multiplying the quantity referred to in Article 6 of Regulation (EEC) No 441 /88 by the percentage as shown in the table in the Annex which corresponds to the yield determined in accordance with Article 7 of the said Regulation. The yield shall, where appropriate, be rounded down to the nearest unit (hectolitres per hectare). 2. For the purpose of determining the quantity to be delivered for distillation by each producer : (a) Region 3 :  for production obtained with a yield of less than 90 hectolitres per hectare, the coefficient appli ­ cable shall be 0,0, Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 27. 2. 88 Official Journal of the European Communities No L 53/67 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 53/68 Official Journal of the European Communities 27. 2. 88 ANNEX Percentage of the quantity referred to in Article 1 % Yield (hectolitres per hectare) ^ 3 Regjo[i  RegionÃ  not exceeding 15 0 4 0 16 0 4 3,43 17 0 4 6,47 18 0 4 9,16 19 0 4 11,57 20 0 4 13,75 21 0 4 16,42 22 0 4 18,86 23 0 4 21,08 24 0 4 23,12 25 0 4 25,00 26 0 4 26,73 27 0 4 28,33 28 0 4 29,82 29 0 4 31,20 30 0 4 32,50 31 0 4 34,03 32 0 4 35,46 33 0 4 36,81 34 * 0 4 38,08 35 0 4 39,28 36 0 4 40,41 37 0 4 41,48 38 0 4 42,50 39 0 . 4 43,46 40 0 4 44,37 41 0 4 45,36 42 0 4 46,30 43 0 4 47,20 44 0 4 48,06 45 0 4 48,88 46 0 4,6 49,67 47 0 5,1 50,42 48 0 5,6 51,14 49 0 6,1 51,83 50 0 6,6 52,50 51 0 7,1 53,13 52 0 7,5 53,75 53 0 7,9 54,33 54 0 V 8,3 54,90 55 0 8,7 55,45 56 0 9,1 56,07 57 0 9,5 56,66 58 0 9,8 57,24 59 0 10,2 57,79 60 0 10,5 58,33 61 0 10,8 58,85 62 0 11 , 1 . 59,35 63 0 11,4 59,84 Yield (hectolitres per hectare) % Region 3 Region 4 Region 6Part B 64 0 11,7 60,31 65 0 12,0 60,76 66 0 12,3 61,21 67 0 12,5 61,64 68 0 12,8 62,05 69 0 13,0 62,46 70 0 13,3 62,85 71 0 13,7 63,30 72 0 14,2 63,75 73 0 14,6 64,17 74 0 15,0 64,59 75 0 15,4 65,00 76 0 15,8 65,39 77 0 16,2 65,77 78 0 16,5 66,15 79 0 16,9 66,51 80 0 17,3 66,87 81 0 17,6 67,22 82 0 17,9 67,56 83 0 18,3 67,89 84 0 18,6 68,21 85 0 18,9 68,52 86 0 19,2 68,83 87 0 19,5 69,13 88 0 19,8 69,43 89 0 20,1 69,71 90 14,4 20,3 70,00 91 14,4 20,8 70,27 92 14,4 21,3 70,54 93 14,4 21,8 70,80 94 14,4 22,2 71,06 95 14,4 22,7 71,31 96 16,7 23,1 71,56 97 18,9 23,6 71,80 98 21,2 24,0 72,04 99 23,3 24,4 72,27 100 25,4 24,8 72,50 101 27,5 25,2 102 29,5 25,6 103 31,5 26,0 \ 104 33,5 26,3 105 35,4 26,7 I 106 37,3 27,1 I 107 39,1 27,4 108 * 41,0 27,8 I 109 &gt;42,7 28,1 110 44,5 28,5 111 46,6 29,0 112 48,7 29,5 \ 27. 2. 88 Official Journal of the European Communities No L 53/69 Yield (hectolitres per hectare) % Region 3 Region 4 Region 6Part B 113 50,8 30,0 114 52,8 30,4 115 54,8 30,9 116 56,8 31,4 117 58,7 31,8 . 60,6 32,3 119 62,4 32,7 120 643 33,2 121 66,1 33,6 I. 122 67,8 34,0 123 69,6 34,4 I 124 71,3 34,8 125 73,0 35,2 126 74,6 35,6 127 76,3 36,0 128 77$ 36,4 , 129 79,.5 36,8 130 81,0 37,2 131 82,6 37,5 132 84,1 37,9 133 85,6 38,2 134 87,0 38,6 135 88,5 38,9 I 136 89,9 39,3 137 91,3 39,6 138 92,7 39,9 139 94,0 40,3 140 95,4 40,6 141 95,7 41,0 142 95$ 41,4 143 96,2 41,8 144 96,5 42,2 145 96,7 42,6 146 97,0 43,0 147 97,3 43,4 148 97,5 43,8 149 97,8 44,2 I 150 98,0 44,5 151 98,3 44,9 152 98,5 45,3 153 98,7 45,6 154 99,0 46,0 155 99,2 46,3 156 99,4 46,7 \ 157 99,7 47,0 158 99$ 47,3 159 100,0 47,7 160 100,0 48,0 161 100,0 48,3 162 100,0 48,6 163 100,0 49,0 164 100,0 49,3 165 100,0 49,6 l 166 100,0 49,9 \ Yield (hectolitres per hectare) % Region 3 Region 4 Region 6Part B 167 100,0 50,2 168 100,0 50,5 169 100,0 50,8 170 100,0 51,1 171 100,0 51,3 172 100,0 51,6 I 173 100,0 51,9 174 100,0 52,2 175 100,0 52,5 176 100,0 52,7 177 100,0 53,0 178 100,0 533 179 100,0 53,5 180 100,0 53,8 181 100,0 54,0 182 100,0 54,3 \ 183 100,0 54,5 \ 184 100,0 54,8 185 100,0 55,0 186 100,0 55,3 187 100,0 55,5 i 188 100,0 55,7 l 189 100,0 56,0 190 100,0 56,2 191 100,0 56,4 192 100,0 56,7 193 100,0 56,9 194 100,0 57,1 \ 195 100,0 573 196 100,0 57,6 197 100,0 57,8 198 100,0 58,0 199 100,0 58,2 200 100,0 58,4 \ 201 100,0 58,7 202 100,0 58,9 l . 203 100,0 59,2 204 100,0 59,4 205 100,0 59,7 206 100,0 59$ 207 100,0 60,1 \ . 208 100,0 60,4 209 100,0 60,6 210 100,0 60,9 211 100,0 61,1 212 100,0 61,3 l 213 100,0 61,5 214 100,0 61,8 215 100,0 62,0 216 100,0 62,2 I 217 100,0 62,4 218 100,0 62,7 219 100,0 62,9 220 100,0 63,1 No L 53/70 27. 2. 88Official Journal of the European Communities Yield (hectolitres per hectare) % Region 3 Region 4 Region 6- Part B 238 100,0 66,6 239 100,0 66,8 240 100,0 67,0 241 100,0 67,2 242 100,0 67,4 243 . 100,0 67,5 244 100,0 67,7 245 100,0 67,9 246 100,0 68,0 247 100,0 68,2 248 100,0 68,4 249 100,0 68,6 \ 250 (') 100,0 68,7 Yield (hectolitres per hectare) % Region 3 Region 4 Region 6Part B ¢ 221 100,0 63,3 l 222 100,0 63,5 \ 223 100,0 63,7 ll 224 100,0 63,9 Il 225 100,0 64,1 II 226 100,0 64,3 Il 227 100,0 64,5 II 228 100,0 64,7 Il 229 100,0 64,9 II 230 100,0 65,1 ll 231 100,0 653 Il 232 100,0 65,5 II 233 100,0 65,7 Il 234 100,0 65,9 Il 235 100,0 66,1 II 236 100,0 66,3 Il 237 100,0 66,5 I (') For higher yields, the percentages are obtained by applying the rule set out in Article 1 (2).